DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "204" and "209" have both been used to designate the second rib portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana et al. (US 2017/0057616 A1), hereinafter “Tachibana”. 
5.	Regarding Claim 1, Tachibana discloses an aircraft flow body (Abstract, paras. [0022], [0033]-[0034] and [0063]; at least one aircraft flow body 3 of wing 4  having a leading edge region 10 as seen FIGS. 1 and 7) comprising:
a rib bounded by and fixedly attached to an outer skin (paras. [0036], [0045]-[0046]; rib 15 bounded and fixedly attached to outer skin 17 at portions 15B/15C as seen in FIG. 2A); 
wherein the outer skin and the rib are configured to plastically deform when the outer skin is subjected to an impact load in a leading edge region of the flow body (paras. [0046], [0052]-[0053]; outer skin 17 and rib 15 deforming as a result of an impact load B in a leading edge region 10 of flow body 3 which initially deforms skin 17 and subsequently rib 15 at a first rib portion 15B which is directly supporting (i.e. in contact with) skin 17 as seen in FIGS. 2A and 3A-3D); 
wherein a stiffness of the outer skin is greater than or equal to a stiffness of the rib when deformed by the impact load (para. [0036] discloses the materials of rib 15 and skin 17 made from aluminum alloy having a high specific strength as well as CFRP, para. [0054] discloses the bending of skin 17 as a result of the impact load B, and para. [0053] discloses rib 15 deforms until broken as such a stiffness of the skin 17 is greater than or as least equal to a stiffness of rib 15 when deformed by impact load B), and
wherein the rib is attached to the outer skin in the leading edge region (para. [0046]; rib 15 attached to the outer skin 17 based on at least the attachment of the entire region of flanges 15B to the outer skin 17 in addition to rib 15 being attached to the outer skin 17 via spar 11 as seen clearly depicted in FIG. 2B).
6.	Regarding Claim 6, Tachibana discloses the aircraft (aircraft 1 as seen in FIG. 7) comprising an aircraft flow body according to claim 1 (aircraft flow body 3 as discussed above, regarding Claim 1). 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (US 2017/0057616 A1), in view of Scott (US 4481703 A).
9.	Regarding Claim 2, Tachibana disclose the aircraft flow body according to claim 1, 
wherein the rib (15) comprises a first rib portion and a second rib portion (para. [0044]; first portion 15B and second rib portion 15A as seen in FIG. 2A); wherein the first rib portion is attached to the outer skin in the leading edge region (para. [0046]; first rib portion 15B attached to outer skin 17 in the leading edge region 10 as seen in FIGS. 1-2A); 
wherein the stiffness of the outer skin is greater than or equal to a stiffness of the first rib portion when deformed by the impact load (para. [0036] discloses the material of rib 15 and skin 17 made from aluminum alloy having a high specific strength as well as CFRP, para. [0054] discloses the bending of skin 17 as a result of the impact load B, and para. [0053] discloses rib 15, specifically at first rib portion 15B, and deforms until broken as such a stiffness of the skin 17 is greater than or as least equal to a stiffness of rib 15 when deformed by impact load B); and 
wherein the first rib portion (15B) is attached to the second rib portion (15A).
Tachibana is silent regarding a lap joint between the rib portions. 
	Scott discloses an aircraft rib structure (Scott Abstract and FIG. 5) comprising a first rib portion is attached to a second portion by a lap joint (c. 6, ln. 26-32 and claim 2; first rib portion 120 attached to second rib portion 120’ by a lap joint 126/126’).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Tachibana to use the arrangement of Scott, as a known rib arrangement for the purpose of facilitating the transfer and distribution of forces to different portions of a rib as a result of an impact event as well as improving time and cost spent for maintenance purposes since the portion of the rib that has been deformed requires replacement. 
10.	Regarding Claim 3, modified Tachibana discloses the aircraft flow body according to claim 2, wherein the lap joint is orientated substantially vertically (utilizing the lap joint attachment as disclosed by Scott, attaching the rib portions 15B to 15A of Tachibana in view of a direction of impact load B, the lap joint can be oriented substantially vertically).
11.	Regarding Claim 4, modified Tachibana discloses (see Scott) the aircraft flow body according to claim 2, wherein the lap joint (126/126’) comprises a single row of fasteners (128).



12.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (US 2017/0057616 A1) and Scott (US 4481703 A) as applied to Claim 2 above, and further in view of Guillemaut et al. (US 2013/0157017 A1), hereinafter “Guillemaut”.
13.	Regarding Claim 5, modified Tachibana discloses the aircraft flow body according to claim 2, wherein the first rib portion (15B) and second rib portion (15A) are formed from similar materials (para. [0063]).
	Modified Tachibana is silent regarding dissimilar materials of the rib portions. 
	Guillemaut discloses an aircraft reinforcement structures (Guillemaut Abstract, para. [0028] disclose reinforcement structures 2a/2b such as spars for reinforcing a fuselage 3 as seen FIGS. 1-6) comprising of a first reinforcement structure with a first material, and a second reinforcement structure having a second material different than the first material (paras. [0014] and [0029]-[0035]; first reinforcement structure 2a made from aluminum, and a second reinforcement structure 2b made of composite material as such the materials of each of the first and second reinforcement structures are distinct materials).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Tachibana to use the arrangement of Guillemaut, as a known arrangement of aircraft flow body reinforcement structures with different materials for the purpose of optimizing the structural integrity of a leading region area of an aircraft flow body as well as providing means for weight savings.

Response to Arguments
Applicant's arguments filed on 05/17/2022 have been fully considered but they are not persuasive. 
With regard to arguments pertaining the objections to the drawings, the applicant asserts that spar 204 and rib 209 are overlapping in nature with the rib 209 extending beyond the spar on pp. 4-5 of the remarks. In particular, the applicant references annotated FIG. 2, SECTION A-A in depicting the mentioned overlapping and extension using red lines and blue lines. While the examiner appreciates such efforts, unfortunately, colors used in the remarks cannot be registered or recognized by the text recognition system/software utilized by the office as such there appears to be no difference in color with respect to the lines since they all appear in the same shade of gray/black. Therefore, the drawing objections as mentioned above is being currently maintained.  
With regard to arguments pertaining to claims 1 and 2, the applicant asserts that “not only does Tachibana fail to disclose the rib 15 is attached to the skin in the leading edge region, it specifically provides the gap 18 to allow the skin to deform rearward.  Accordingly, Applicant submits that Tachibana teaches away from the required modification to arrive at the embodiment of the invention to claim 1.” on pp. 6-7 of the remarks. This is not found to be persuasive. Tachibana, as pointed out by the applicant, does indeed disclose a flat portion in front end 15C of rib 15, however, the examiner has not presented portion 15C as being the means for rib 15 being attached to skin 17. On the contrary, Tachibana provides a plentitude of evidence in at least paras. [0046] and [0053] and as seen at least in FIG. 2A that rib 15 is attached (i.e. fixed) to skin 17 by a fastener. While Tachibana does in fact disclose a gap between skin 17 and portion 15C of the rib 15, no other gap between the skin 17 and rib 15 is disclosed such that there may be any grounds of arguing that portion 15B is not fixed to or attached to the skin 17. Further, arguments relating to the leading edge region not bounding the rib 15 solely because portion 15C is flat is not persuasive as Tachibana discloses the leading edge region 10 includes at least the skin 17 and rib 15. While the examiner appreciates the applicant’s effort by merely arguing the gap and flat portion of the rib and ignoring the remainder of Tachibana’s disclosure, claims 1-2 and 6 are still anticipated by Tachibana as discussed above. 
As a general reminder, the functional recitation of limitations in Claim 1 only require the ability to perform: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
 
                        Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
 
                        Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
 
          As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973).
	
As such claim 1 is also by the prior of record previously provided and not relied upon such as Gross et al. (US 2009/0127392 A1), Manz (US 2010/0148007 A1), Manz (US 2007/0029443 A1), Rinaldi et al. (US 2009/0277996 A1), Verdan (US 2007/0272799 A1) and Li et al. (US 2013/0082142 A1). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642

	
/Richard R. Green/Primary Examiner, Art Unit 3647